Citation Nr: 1740252	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-25 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease and degenerative joint disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity prior to June 1, 2015.

3.  Propriety of severance of service connection for radiculopathy of the left lower extremity, effective June 1, 2015.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.

5.  Entitlement to an effective date earlier than June 11, 2014 for grant of service connection for radiculopathy of the right lower extremity.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to March 1970.

 This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The Veteran was provided with a hearing before the undersigned Veterans Law Judge on October 2015.  A copy of the transcript is of record and has been reviewed accordingly.

This claim was previously before the Board in November 2015, at which time the issues were remanded for additional development.  

On remand, the RO had been directed to provide the Veteran with a statement of the case (SOC) for the issue of the propriety of a severance of service connection for radiculopathy of the left lower extremity effective June 1, 2015.  An SOC was provided on February 2016 and the Veteran perfected this appeal with the timely submission of a VA Form 9 (Substantive Appeal) on March 2016.  Therefore, this issue is now currently before the board and has been added as a caption to the title page accordingly.

Additionally, while on remand, the RO promulgated a grant of service connection for radiculopathy of the right lower extremity in a November 2016 rating decision with an evaluation of 10 percent effective July 11, 2015.  The Veteran filed a notice of disagreement (NOD) with this decision in January 2017, claiming an increased initial evaluation and earlier effective date.  A SOC was provided in August 2017 and the Veteran perfected an appeal with the timely submission of a substantive appeal in September 2017.  As such, these issues are now currently before the Board and have been added as captions to the title page accordingly.

The issues of entitlement to increased evaluations for degenerative disc disease and degenerative joint disease of the lumbar spine and radiculopathy of the right lower extremity; entitlement to an earlier effective date for the grant of service connection of radiculopathy of the right lower extremity; the propriety of the severance of service connection for radiculopathy of the left lower extremity; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the period of appeal, the Veteran's radiculopathy of the left lower extremity has been manifested by; at most, subjective complaints of pain that have most recently been characterized as mild and have never resulted in any objective functional impairment, muscle atrophy, or alteration of gait for that extremity.





CONCLUSION OF LAW

The criteria for an initial schedular evaluation in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran, nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the case of the Veteran's lumbar spine degenerative disc disease, entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected radiculopathy of the left lower extremity is rated as 10 percent throughout the appeal period.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 10 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is mild.  Id.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is moderate.  Id.  A 40 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is moderately severe.  Id.  A 60 percent evaluation is warranted for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.  Id.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve in which the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Note.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran contends that his service-connected radiculopathy of the left lower extremity is worse than currently reflected by his evaluation of 10 percent.  In this regard, the Veteran has claimed that his condition causes him pain in the left lower extremity.

A review of the Veteran' post-service outpatient treatment records shows that he has been followed since September 1987 for complaints of neurological pain in the left lower extremity following a post-service work related injury.  There has been no indication that this condition during the period of appeal has caused the Veteran other than mild pain that has not resulted in any noted functional decreases.

The Veteran was provided with an additional VA examination on September  2003.  At this examination, the examiner noted radicular pain of the left lower extremity with no other functional impairment.

The Veteran was provided with an additional VA examination on April 2004.  At this examination, the examiner noted evidence of radiculopathy into the left
lower extremity.  There were only complaints of pain with no other functional impairment.

The Veteran was provided with an additional VA examination on August 2010.  At this examination, the examiner noted subjective complaints of pain which
radiated into the left lower extremity, particularly with weight bearing.  It was the opinion of the examiner that low back strain did not cause radiculopathy.

The Veteran was provided with an additional VA examination on March 2015.  The VA examiner noted a mild radiculopathy of the left lower extremity.

The Veteran was provided with an additional VA examination on June 2016.  The VA examiner noted a mild radiculopathy of the left lower extremity. 

After having carefully reviewed the evidence of record, the Board finds that the Veteran's radiculopathy more nearly approximates an evaluation of 10 percent for the entire period of appeal.  The evidence of record shows that the Veteran's radiculopathy was only to such a severity that it merely results in wholly sensory complaints of mild pain throughout the period of appeal.  Thus, in accordance with the Rating Schedule, only a 10 percent evaluation is warranted where there is pain alone without any other functional impairment, atrophy, or paralysis.

The Board has considered whether staged ratings are warranted, but finds that they are not.  The most probative evidence of record does not show that there are distinct periods of time where evaluations higher than a 10 percent evaluation are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's radiculopathy at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity prior to June 1, 2015 is denied.


REMAND

Radiculopathy of the Right Lower Extremity and Severance

At the outset, the Board notes that the Veteran just recently perfected an appeal in March 2016 and September 2017 for the issues of the propriety of the severance of service connection for radiculopathy of the left lower extremity, effective June 1, 2015, as well entitlement to an increased initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity and entitlement to an effective date earlier than July 11, 2014 for that same condition.  On the Veteran's substantive appeals, he indicated that he desired a hearing of these issues before a Veterans Law Judge via live video teleconference at the RO.  As there is no indication that such a hearing has been scheduled, the Board must return these issues to the RO so that such may be provided accordingly.

Lumbar Spine

The Board observes that in an opinion issued by the United States Court of Appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.

Here, the Veteran's VA examinations for his lumbar spine have conducted range of motion testing, but have not provided such in line with the directives of Correia.  Accordingly, the Board finds that the Veteran must be scheduled for a new VA examination for his lumbar spine.

TDIU

As the resolution of the lumbar spine and radiculopathy of the right lower extremity rating and effective date claims could affect the resolution of the claim for TDIU, the Board finds them to be inextricably intertwined.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the adjudication of the claim for TDIU must be deferred.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing on the issues of the propriety of the severance of service connection for radiculopathy of the left lower extremity, effective June 1, 2015, as well as entitlement to an increased initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity and entitlement to an effective date earlier than July 11, 2014 for that same condition.

2. Obtain any outstanding treatment records related to the Veteran's lumbar spine and radiculopathy of the right lower extremity.

3. Thereafter, the Veteran should be scheduled for a VA examination of his lumbar spine degenerative disc disease and degenerative joint disease with an appropriate person to evaluate the severity of the Veteran's condition.  The claims file should be made available to the VA examiner for review in connection with the examination.  All pertinent symptomatology and findings should be reported in detail.  

The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If any of the tests cannot be conducted, then the examiner should indicate that such testing cannot be done, and explain why that is the case.  A complete rationale for all opinions should be provided.

4. After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case. After an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


